                                                                                            1

                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                             ALEXANDRIA DIVISION

JAMES GHAISAR and KELARA                  .        Civil Action No. 1:19cv1224
GHAISAR,                                  .
                                          .
                Plaintiffs,               .
                                          .
vs.                                       .        Alexandria, Virginia
                                          .        March 6, 2020
UNITED STATES OF AMERICA,                 .        10:03 a.m.
                                          .
                Defendant.                .
                                          .
.   .   .   .    .   .   .   .   .    .   X

                        TRANSCRIPT OF MOTION HEARING
                     BEFORE THE HONORABLE IVAN D. DAVIS
                       UNITED STATES MAGISTRATE JUDGE

APPEARANCES:

FOR THE PLAINTIFFS:                       THOMAS G. CONNOLLY, ESQ.
                                          Harris, Wiltshire & Grannis LLP
                                          1919 M Street, N.W., 8th Floor
                                          Washington, D.C. 20036


FOR THE DEFENDANT:                        KIMERE J. KIMBALL, AUSA
                                          United States Attorney's Office
                                          2100 Jamieson Avenue
                                          Alexandria, VA 22314


TRANSCRIBER:                              ANNELIESE J. THOMSON, RDR, CRR
                                          U.S. District Court, Third Floor
                                          401 Courthouse Square
                                          Alexandria, VA 22314
                                          (703)299-8595




                                     (Pages 1 - 12)



(Proceedings recorded by electronic sound recording, transcript
 produced by computerized transcription.)



                                              Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
                                                                                      2

 1                            P R O C E E D I N G S

 2               THE CLERK:   Civil Action No. 19cv1224, James Ghaisar,

 3   et al., versus United States of America.           Will counsel please

 4   come to the podium and state your name for the record.

 5               MS. KIMBALL:    Good morning, Your Honor.           Assistant

 6   United States Attorney Kimere Kimball, here today for the

 7   United States.

 8               THE COURT:   Good morning.

 9               MR. CONNOLLY:    Your Honor, good morning.            I'm Tom

10   Connolly on behalf of the Ghaisar family.

11               THE COURT:   Good morning.

12               MR. CONNOLLY:    Good morning.

13               THE COURT:   This matter is before the Court on, I

14   believe, the -- a consent motion to extend time for expert

15   reports.    The only reason I really had held this was based on

16   information that was included in the actual motion and, of

17   course, the fact that you said based on additional information

18   received from your conference with the government, that you

19   wish to have a hearing.

20               Is there anything you'd like to add at this juncture?

21   I'm a little concerned, I'm going to say right off the bat,

22   based on the information that says that the United States has

23   informed the plaintiff that they intend to produce documents in

24   stages.    I don't recall that being the discovery process agreed

25   to in the joint discovery plan.




                                        Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
                                                                                    3

 1             The rules are clear.    You propound discovery.

 2   Objections are due 15 days afterwards.        Responses are due 30

 3   days afterwards.    The parties bilaterally cannot agree or one

 4   party cannot unilaterally make a determination that they can go

 5   outside those rules without the -- an order from the Court.

 6             MR. CONNOLLY:    Your Honor, I, I share the Court's

 7   concerns, and this was not a bilateral consent.            It was a

 8   surprise, in fact, when we received this.

 9             We were here -- we've been here for a long time in

10   this matter.   In November of this year -- or last year, the

11   government filed its answers to the complaint.           It knew in

12   November what -- essentially what the field of documents that

13   were going to be at issue here, and frankly, that's the FBI's

14   investigative file for the shooting of -- actually the murder

15   of Bijan Ghaisar.

16             So we were astonished to find out that 30 days after

17   we filed our discovery request, which was the day this Court

18   issued a scheduling order, so there was no delay on our part,

19   we were surprised to find that the date that those materials

20   were due, the government was taking the position that this was

21   going to be a rolling discovery and that they would have up to

22   March 24 to provide materials to us.

23             We have a May 15 cutoff date in discovery.               I can't

24   even issue, Your Honor, a subpoena for -- or a notice for a

25   deposition for anybody until I get the files that we're




                                      Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
                                                                                      4

 1   entitled to and we were entitled to last week.             Until I receive

 2   those and review those, I can't possibly even issue deposition

 3   notices to know exactly who I want to talk to in discovery

 4   here.

 5             So you're right that this was unilateral.                It was a

 6   surprise, and I'm, I'm afraid it reflects a larger problem.

 7   I'm afraid that we're going to be in front of this Court --

 8             THE COURT:    That problem will end today.

 9             MR. CONNOLLY:    Okay.    There are three or four

10   categories that we're going to have to move to compel on,

11   unfortunately, and I'm afraid that this is going to be

12   continued --

13             THE COURT:    Why are we moving to compel?              We have a

14   local rule that requires both parties before filing any motion

15   to meet and confer in person or by telephone in good faith to

16   resolve any discovery disputes before any motions are filed.

17             MR. CONNOLLY:    And, Your Honor, we've --

18             THE COURT:    I have to remind many parties on Friday

19   morning good faith doesn't mean my way or the highway.                 It

20   doesn't mean take it or leave it.

21             MR. CONNOLLY:    I agree with Your Honor.

22             THE COURT:    Good faith is like a settlement

23   conference.    It's about compromise.

24             MR. CONNOLLY:    So let me say this:           that we have had

25   multiple discussions in an effort to meet and confer, and we've




                                        Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
                                                                                     5

 1   narrowed down our disagreements from maybe ten to twelve issues

 2   down to three, but they remain, and there are three issues in

 3   discovery that we think we're entitled to the government has

 4   taken the position we're not.

 5               So unfortunately, throughout the efforts --

 6               THE COURT:   Parties can't unilaterally decide what's

 7   relevant or not relevant in discovery.         That's a determination

 8   the Court makes.   If you have an issue with relevancy, the

 9   Federal Rules of Civil Procedure and the local rules of this

10   Court provide a process by which to deal with that.

11               MR. CONNOLLY:   Correct.   Agree with you entirely,

12   Your Honor.

13               So we find ourselves here in front of the Court on a

14   consent motion request to extend the deadlines for our expert

15   discovery because we have not received any -- our expert

16   disclosure.   We've not received any discovery to date that

17   would be helpful for the expert to inform his decision.                 We

18   don't know when we're going to receive those.            The government

19   says they may on a rolling basis produce those as late as

20   March 24.

21               Well, if I get these on March 24 --

22               THE COURT:   When was discovery propounded?

23               MR. CONNOLLY:   On the 24th of January, Your Honor.

24   So the materials --

25               THE COURT:   So the responses were due --




                                       Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
                                                                                      6

 1                MR. CONNOLLY:   February 24.

 2                THE COURT:   -- February 24.

 3                MR. CONNOLLY:   And we are now at February -- March, I

 4   don't even know what date it is, I've been home sick, Your

 5   Honor, but we are well beyond that, and the only materials I've

 6   received to date are essentially the policy manuals and

 7   guidelines for the Park Police that are available otherwise on

 8   the internet.    So that's where we find ourselves in this

 9   situation.

10                I've got a May 15 discovery cutoff.          I'm bringing

11   this to the attention of the Court so we can get, you know,

12   some guidance from the Court about how we're going to move this

13   case along, and in, in my frustration with kind of where we

14   find ourself right now.

15                THE COURT:   Well, obviously, de facto the motion is

16   obviously granted, because the expert reports were due

17   February 28 and we're in March now.

18                MR. CONNOLLY:   Correct.

19                THE COURT:   The only question is when would that

20   extension date be to.

21                MR. CONNOLLY:   And, Your Honor, I don't -- since we

22   don't know when we're going to get the discovery, I'm --

23                THE COURT:   No, we're going to find that out right

24   now.

25                MR. CONNOLLY:   So my suggestion would be if, if it




                                        Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
                                                                                       7

 1   please the Court, that whatever date we get discovery that

 2   actually matters here, that the expert has ten days in order to

 3   study that in order to make his report due.

 4               So whatever floating date that is, I don't think it's

 5   going to be floating after, after today's session, but that

 6   would be my suggestion.    We're, we're intent on moving this

 7   case along.

 8               THE COURT:   Thank you.

 9               MS. KIMBALL:   Good morning, Your Honor.             I'd start by

10   noting that under the 2015 amendments to the Federal Rules, the

11   Advisory Committee notes specifically state that production

12   must be completed either by the time specified in the request

13   or by another reasonable time specified -- specifically

14   identified in the responses.       When it is necessary to make the

15   production in stages, the responses should specify the

16   beginning and end date of the production.

17               THE COURT:   And the Court makes the determination on

18   when and when not something's necessary, not the parties.

19               MS. KIMBALL:   I understand the Court's position.

20   That's, that's not how I've read the rules, but I understand

21   the Court's position.

22               THE COURT:   Well, you've read them wrong.

23               MS. KIMBALL:   Okay.    Well, I'll explain the situation

24   here.   We have had the FBI working on producing the file since

25   November.




                                         Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
                                                                                   8

 1             THE COURT:   How do you mean, working on?            They have

 2   documents in their possession, they turn them over.

 3             MS. KIMBALL:   It's an extremely voluminous file in

 4   which they attained information from another --

 5             THE COURT:   Then you put it on a disc or a thumb

 6   drive and you turn it over.

 7             MS. KIMBALL:   So the -- because it's a very sensitive

 8   law enforcement investigation, the FBI has to conduct a

 9   privilege review.

10             THE COURT:   There are plenty of cases in this

11   courtroom that are sensitive.   Sensitivity, if you have issues

12   with sensitivity, that's what protective orders are for.               You

13   do not not provide information because it's sensitive.

14             The other side has an absolute right to information

15   that's necessary to prove the elements of the claims.              That's

16   what the rules say.

17             MS. KIMBALL:   And we have --

18             THE COURT:   It doesn't say you're not required to

19   provide it or you don't have to follow the rules in production

20   simply because the information is sensitive.          If you have legal

21   authority for that position, point it out.

22             MS. KIMBALL:   Well, we filed -- or we served our

23   objections in which we -- in which we claim certain privileges

24   and objected to the scope, and beyond that, Your Honor, we have

25   filed a, a joint motion for a protective order.




                                     Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
                                                                                         9

 1                THE COURT:   If you believe there was a problem,

 2   objections were due 15 days.        Responses were due 30 days after

 3   the request.    It's past 30 days.        You were either required to

 4   produce it within 30 days, if you thought it wasn't appropriate

 5   to produce it, then the rules provide a process by which to

 6   deal with that.    It's called a motion for protection.

 7                MS. KIMBALL:   Well --

 8                THE COURT:   You didn't file one.

 9                MS. KIMBALL:   We --

10                THE COURT:   So you're required to produce, period.

11                MS. KIMBALL:   Respectfully, Your Honor, we served --

12   we filed a stipulated protective order, and by statute, we

13   can't produce until --

14                THE COURT:   I'm talking about under rule 26.                 If you

15   believe that they requested information that wasn't appropriate

16   to provide, you file a motion under rule 26 of the Federal

17   Rules of Civil Procedure to seek a court ruling.                 You do not

18   unilaterally decide for yourself.

19                MS. KIMBALL:   Respectfully, Your Honor, we did not

20   unilaterally decide.      We objected, and then it's incumbent on

21   the parties to meet and confer and potentially move to compel.

22                THE COURT:   The rules require production within 30

23   days.   You either produce within the 30 days or you file a

24   motion for the Court to determine whether you should or you

25   shouldn't.    Those are the only two options.             Nonproduction not




                                           Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
                                                                                      10

 1   within the 30 days is not an option --

 2              MS. KIMBALL:    Then respectfully --

 3              THE COURT:     -- under the rules.

 4              You can use the word "respectfully" as much as you

 5   want.   That's the law.

 6              MS. KIMBALL:    I understand, Your Honor.              Then we

 7   would request the opportunity to file a protective order.

 8              THE COURT:     Well, at this juncture --

 9              MS. KIMBALL:    A motion for a protective order.

10              THE COURT:     -- your opportunity is over.

11              You will produce the information by close of business

12   next Friday.

13              MS. KIMBALL:    Thank you, Your Honor.

14              THE COURT:     Expert reports from the plaintiffs'

15   standpoint would then be due the 27th -- no, you said ten days?

16   That would be Monday the 23rd.

17              MR. CONNOLLY:     Thank you, Your Honor.

18              THE COURT:     Anything further in this matter?

19              MR. CONNOLLY:     Not now, Your Honor.           Thank you.        Have

20   a nice weekend.

21              THE COURT:     You too.

22              MS. KIMBALL:    With respect to the stipulated

23   protective order that we filed, by, by statute we can't produce

24   anything that's Privacy Act protected or -- until that order

25   has been entered by the Court.




                                          Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
                                                                                   11

 1             THE COURT:   Why hasn't it been?         I haven't seen --

 2   have you given it to the Court?

 3             MS. KIMBALL:    Yes, Your Honor.

 4             THE COURT:   When?

 5             MS. KIMBALL:    We filed it on Tuesday with the -- it's

 6   an agreed order, so it had to be filed on paper.             We filed it

 7   on Tuesday with the Clerk's Office, and my administrative

 8   assistant brought a courtesy copy up to your chambers, but I

 9   have it with me again today if Your Honor would like it.

10             THE COURT:   I believe I've signed it.

11             MS. KIMBALL:    Oh, then it hasn't -- I haven't seen it

12   in the docket yet.   So perhaps it, it just hasn't -- perhaps

13   there's just a delay with the Clerk's Office.

14             THE COURT:   For future reference, it is the position

15   of this Court that information is not to be withheld in the

16   discovery process simply because a protective order has not

17   been entered.   The policy generally speaking is that the

18   parties will agree that any information provided would be

19   provided as if a protective order were in place.

20             MS. KIMBALL:    Okay.   Thank you, Your Honor.

21             THE COURT:   Anything further?

22             MR. CONNOLLY:    Thank you, Your Honor.

23             THE COURT:   There appearing nothing further, this

24   Court stands adjourned.

25




                                       Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
                                                                                   12

 1                            (Which were all the proceedings

 2                                had at this time.)

 3

 4                     CERTIFICATE OF THE TRANSCRIBER

 5        I certify that the foregoing is a correct transcript from

 6   the official electronic sound recording of the proceedings in

 7   the above-entitled matter.

 8

 9                                                 /s/
                                            Anneliese J. Thomson
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                       Anneliese J. Thomson OCR-USDC/EDVA (703)299-8595
